  Case 1:21-cv-01390-JPB Document 36-1 Filed 04/28/21 Page 1 of 26




EXHIBIT A: Memoranda Comparison
            Results
     Case 1:21-cv-01390-JPB Document 36-1 Filed 04/28/21 Page 2 of 26




THE NEW GEORGIA UNITED STATES DISTRICT COURT
                    PROJECT;
                NORTHERN
BLACK VOTERS MATTER FUND; DISTRICT OF GEORGIA
and RISE, INC.,       ATLANTA DIVISION

                  Plaintiffs,             No. 1:21-cv-1229-JPB

      v.

BRAD RAFFENSPERGER, in his of-
ficial capacity as the Georgia Secre-
tary of State; REBECCA SULLIVAN,
in her official capacity as the Vice
Chair of the Georgia State Election
Board; DAVID WORLEY, in his offi-
cial capacity as a member of the
Georgia State Election Board; MAT-
THEW MASHBURN, in his official
capacity as a member of the Georgia
State Election Board; and ANH LE,
in her official capacity as a member of
the Georgia State Election Board,

                  Defendants,

REPUBLICAN NATIONAL COM-
MITTEE; NATIONAL REPUBLICAN
SENATORIAL COMMITTEE; and
GEORGIA REPUBLICAN PARTY,
INC.,

Proposed Intervenor-Defendants.




                                      1
     Case 1:21-cv-01390-JPB Document 36-1 Filed 04/28/21 Page 3 of 26
VOTEAMERICA; VOTER PARTICI-
PATION CENTER; and CENTER
FOR VOTER INFORMATION,
                     Plaintiffs,
                                           No. 1:21-cv-1390-JPB
      v.

BRAD RAFFENSPERGER, in his of-
ficial capacity as Secretary of State of
the State of Georgia, REBECCA N.
SULLIVAN, in her official capacity as
Vice Chair of the State Election
Board; DAVID WORLEY, MAT-
THEW MASHBURN, and ANH LE,
in their official capacities as members
of the State Election Board,
                             Defendants,

REPUBLICAN NATIONAL COM-
MITTEE; NATIONAL REPUBLICAN
SENATORIAL COMMITTEE; NA-
TIONAL REPUBLICAN CONGRES-
SIONAL COMMITTEE; and GEOR-
GIA REPUBLICAN PARTY, INC.,
     Proposed Intervenor-Defendants.

    PROPOSED INTERVENOR-DEFENDANTS’ MEMORANDUM
    OF LAW IN SUPPORT OF THEIR MOTION TO INTERVENE




                                       1
      Case 1:21-cv-01390-JPB Document 36-1 Filed 04/28/21 Page 4 of 26




      This Court should grant the motion to intervene and allow Movants—
the Republican National Committee, National Republican Senatorial Commit-
tee, National Republican Congressional Committee, and Georgia Republican
Party, Inc.,Inc.—to be defendants in this case. As the Democratic Party

recently observed, “political parties usually have good cause to intervene in
disputes over election rules.” Issa v. Newsom, Doc. 23 at 2, No. 2:20-cv-1044

(E.D. Cal. June 8, 2020). That is why, in recent litigation over the election
rules for 2020 and 2021, the Democratic and Republican parties were

virtually always granted intervention.* Just a few months ago, Judge Jones

let the Republican

      * See, e.g., Alliance for Retired American’s v. Dunlap, No. CV-20-95 (Me.
Super. Ct. Aug. 21, 2020) (granting intervention to the RNC, NRSC, and Re-
publican Party of Maine); Mi Familia Vota v. Hobbs, Doc. 25, No. 2:20-cv-1903
(D. Ariz. June 26, 2020) (granting intervention to the RNC and NRSC); Ariz.
Democratic Party v. Hobbs, Doc. 60, No. 2:20-cv-1143-DLR (D. Ariz. June 26,
2020) (granting intervention to the RNC and Arizona Republican Party); Swen-
son v. Bostelmann, Doc. 38, No. 20-cv-459-wmc (W.D. Wis. June 23, 2020)
(granting intervention to the RNC and Republican Party of Wisconsin); Ed-
wards v. Vos, Doc. 27, No. 20-cv-340-wmc (W.D. Wis. June 23, 2020) (same);
League of Women Voters of Minn. Ed. Fund v. Simon, Doc. 52, No. 20-cv-1205
ECT/TNL (D. Minn. June 23, 2020) (granting intervention to the RNC and Re-
publican Party of Minnesota); Issa v. Newsom, 2020 WL 3074351, at *4 (E.D.
Cal. June 10, 2020) (granting intervention to the DCCC and Democratic Party
of California); Nielsen v. DeSantis, Doc. 101, No. 4:20-cv-236-RH (N.D. Fla.
May 28, 2020) (granting intervention to the RNC, NRCC, and Republican
Party of Florida); Priorities USA v. Nessel, 2020 WL 2615504, at *5 (E.D. Mich.
May 22, 2020) (granting intervention to the RNC and Republican Party of
Michigan); Thomas v. Andino, 2020 WL 2306615, at *4 (D.S.C. May 8, 2020)
(granting intervention to the South Carolina Republican Party); Corona v.
Cegavske, Order Granting Mot. to Intervene, No. CV 20-OC-644-1B (Nev. 1st
Jud. Dist. Ct. Apr. 30, 2020) (granting intervention to the RNC and
NevadaRepublican Party); League of Women Voters of Va. v. Va. State Bd. of
                                      1
      Case 1:21-cv-01390-JPB Document 36-1 Filed 04/28/21 Page 5 of 26
Elections, Doc. 57, No. 6:20-cv-24-NKM (W.D. Va. Apr. 29, 2020) (granting
intervention




                                     1
      Case 1:21-cv-01390-JPB Document 36-1 Filed 04/28/21 Page 6 of 26




Party intervene in another similar case. See Black Voters Matter Fund v.
Raffensperger, Doc. 42, No. 1:20-cv-4869 (N.D. Ga. Dec. 9, 2020). This Court
should do the same for two independent reasons.

      the Republican Party intervene in another case brought by one of
Plaintiffs. See Black Voters Matter Fund v. Raffensperger, Doc. 42, No. 1:20-cv-

4869 (N.D. Ga. Dec. 9, 2020). This Court should do the same for two

independent reasons. First, Movants satisfy the criteria for intervention as of

right under Rule 24(a)(2). Their motion is timely; Plaintiffs’ complaint was

filed last week, this litigation First, Movants satisfy the criteria for

intervention as of right under Rule 24(a)(2). Their motion is timely; Plaintiffs’

complaint was just filed, this litiga- tion has yet to begin in earnest, and no
party will possibly be prejudiced. Movants Mo- vants also have a clear

interest in protecting their candidates, voters, and resources re- sources from

Plaintiffs’ attempt to invalidate Georgia’s duly-enacted election rules. Finally,
no other party adequately represents Movants’ interests. De- fendants do not
share Movants’ distinct interests in conserving their resources and helping
Republican candidates and voters.
and helping Republican candidates and voters.
     Second, and alternatively, the Court should grant Movants permissive

intervention under Rule 24(b). Again, this motion is timely. Movants’ defenses
share common questions of law and fact with the existing parties, and inter-

vention will result in no delay or prejudice. The Court’s resolution of the im-
portant questions in this case Incremental prejudice is especially unlikely
here—a case that will inevitably involve multiple parties because it is

                                       2
      Case 1:21-cv-01390-JPB Document 36-1 Filed 04/28/21 Page 7 of 26

will have significant implications for Movants as they work to ensure that
candidates and voters can participate in fair and or- derly
elections.Republican Party); League of Women Voters of Va. v. Va. State Bd. of
Elections, Doc. 57, No. 6:20-cv-24-NKM (W.D. Va. Apr. 29, 2020) (granting
intervention to the Republican Party of Virginia); Paher v. Cegavske, 2020
WL 2042365, at
*2 (D. Nev. Apr. 28, 2020) (granting intervention to four Democratic Party en-
tities); Democratic Nat’l Comm. v. Bostelmann, 2020 WL 1505640, at *5 (W.D.
Wis. Mar. 28, 2020) (granting intervention to the RNC and Republican Party
of Wisconsin); Gear v. Knudson, Doc. 58, No. 3:20-cv-278 (W.D. Wis. Mar. 31,
2020) (same); Lewis v. Knudson, Doc. 63, No. 3:20-cv-284 (W.D. Wis. Mar. 31,
2020) (same); see also Democratic Exec. Cmte. Of of Fla. Vv. Detzner, No.
4:18-cv- 520-MW-MJF (N.D. Fla. Nov. 9, 2018) (granting intervention to the
NRSC).




                                      2
      Case 1:21-cv-01390-JPB Document 36-1 Filed 04/28/21 Page 8 of 26




one of four challenges to SB 202 before this Court. The Court’s resolution of
these important questions will have significant implications for Movants as
they work to ensure that candidates and voters can participate in fair and or-
derly elections.

      Whether under Rule 24(a)(2) or (b), Movants should be allowed to inter-

vene as defendants. Plaintiffs object to this motion. Defendants have not yet

entered    an      appearance   or   given    their    position   on    Movants’

interventionDefendants take no position on intervention. Plaintiffs do not

consent and will respond after reviewing Movants’ papers.
                INTERESTS OF PROPOSED INTERVENORS

      Movants are three four political committees who support Republicans in

GeorgiaGeor- gia. The Republican National Committee is a national
committee, as de- fined defined by 52 U.S.C. §30101, that manages the

Republican Party’s business at the national na- tional level, supports

Republican candidates for public office at all levels, coordinates coor- dinates
fundraising and election strategy, and develops and promotes the national

na- tional Republican platform. The National Republican Senatorial
Committee is a national political committee that works to elect Republicans to

the U.S. Sen- ate. The National Republican Congressional Committee is a
national political committee that works to elect Republicans to the U.S.

SenateHouse. The Georgia Republican Re- publican Party, Inc., is a political

party that works to promote Republican values and to assist Republican
candidates in obtaining election to partisan federal, state, and local office. All
three Movants have in- terests—their interests—their own and those of their

                                        3
      Case 1:21-cv-01390-JPB Document 36-1 Filed 04/28/21 Page 9 of 26
members—in the rules and procedures governing Georgia’s elections. That
includes Georgia’s crucial elections in 2022 for Governor, U.S. Senate,

Governor,
U.S. House, and other offices.




                                     3
      Case 1:21-cv-01390-JPB Document 36-1 Filed 04/28/21 Page 10 of 26




                                  ARGUMENT
I.    Movants are entitled to intervene as of right.

      Rule 24 is “liberally construed with all doubts resolved in favor of the

proposed intervenor.” S.D. ex rel. Barnett v. U.S. Dep’t of Interior, 317 F.3d 783,

785 (8th Cir. 2003). Under Rule 24(a)(2), this Court must grant intervention
as of right if four things are true: the motion is timely; movants have a legally

protected interest in this action; this action may impair or impede that inter-
est; and no existing party adequately represents Movants’ interests. See Chiles
v. Thornburgh, 865 F.2d 1197, 1213 (11th Cir. 1989). All four things are true
   here.

      A.    The motion is timely.

      This Court considers four factors in determining the timeliness of a mo-

tion to intervene: the delay after the movant knew its interest in the case; any
prejudice to the existing parties from that delay; prejudice to the movant from

denying intervention; and any unusual circumstances. Id. These factors all fa-

vor Movants.

      Movants filed this motion early—a mere four business early—mere
“days after Plain- tiffs Plaintiffs filed the lawsuit” and the challenged

legislation was passed. .” Black Voters Matter, Doc. 42 at 6, No. 1:20-cv-4869

(N.D. Ga.). Movants Mo- vants hardly could have moved faster than they did.
Much later intervention motions have been de- clared declared timely. See

e.g., North Dakota v. Heydinger, 288

F.R.D. 423, 429 (D. Minn. 2012) (motion filed one year after answer); Idaho
Farm Bureau Fed’n v. Babbitt, 58 F.3d 1392, 1397 (9th Cir. 1995) (motion filed

                                        4
     Case 1:21-cv-01390-JPB Document 36-1 Filed 04/28/21 Page 11 of 26
four months after complaint); Uesugi Farms, Inc. v. Michael J. Navilio & Son,




                                     4
      Case 1:21-cv-01390-JPB Document 36-1 Filed 04/28/21 Page 12 of 26




Inc., 2015 WL 3962007, at *2 (N.D. Ill. June 25, 2015) (motions filed 4-6 weeks
after com- plaintcomplaint).

      Nor will Movants’ intervention prejudice the parties. This litigation has

not yet begun in earnest. Movants will comply with all deadlines that govern

the parties, will work to prevent duplicative briefing, and will coordinate with
the parties on discovery. If Movants are not allowed to intervene, however,
their interests could be irreparably harmed by an order overriding Georgia’s

election rules and undermining the integrity of Georgia’s elections. Their mo-
tion is timely.

      B.     Movants have protected interests in this action.
      Movants also have “‘direct, substantial, legally protectible interest[s] in

the proceeding’” because they are Republican Party organizations that repre-
sent candidates and voters. Chiles, 865 F.2d at 1213-14. Movants have direct

and significant interests in ensuring that the State’s election procedures are

fair and reliable. Laws like the one challenged here are designed to serve “the

integrity of [the] election process,” Eu v. San Fran. Cty. Democratic Cent.

Comm., 489 U.S. 214, 231 (1989), and the “orderly administration” of elections,

Crawford v. Marion Cty. Election Bd., 553 U.S. 181, 196 (2008) (op. of Stevens,

J.). As Judge Jones found, Movants have “a specific interest” in “promoting
their chosen candidates and protecting the integrity of Georgia’s elections.”
Black Voters Matter, Doc. 42 at 5, No. 1:20-cv-4869 (N.D. Ga.).
      Indeed, federal courts “routinely” find that political parties have inter-

ests supporting intervention in litigation regarding election rules. Issa, 2020



                                       5
      Case 1:21-cv-01390-JPB Document 36-1 Filed 04/28/21 Page 13 of 26




Movants also have “‘direct, substantial, legally protectible interest[s] in the
proceeding’” because they are Republican Party organizations that repre-
sent candidates and voters. Chiles, 865 F.2d at 1213-14. Movants have direct

and significant interests in ensuring that the State’s election procedures are
fair and reliable. Laws like the one challenged here are designed to serve “the
integrity of [the] election process,” Eu v. San Fran. Cty. Democratic Cent.

Comm., 489 U.S. 214, 231 (1989), and the “orderly administration” of elections,

Crawford v. Marion Cty. Election Bd., 553 U.S. 181, 196 (2008) (op. of Stevens,

J.). As Judge Jones found, Movants have “a specific interest” in “promoting
their chosen candidates and protecting the integrity of Georgia’s elections.”
Black Voters Matter, Doc. 42 at 5, No. 1:20-cv-4869 (N.D. Ga.). Indeed, federal

courts “routinely” find that political parties have interests supporting inter-
vention in litigation regarding election rules. Issa, 2020 WL 3074351, at *3;

see, e.g., Siegel v. LePore, 234 F.3d 1163, 1169 n.1 (11th Cir. 2001); supra

n.*. Given their inherent and intense interest in elections, usually “[n]o one
dis- putesdisputes” that political parties “meet the impaired interest
requirement for inter- vention intervention as of right.” Citizens United v.

Gessler, 2014 WL 4549001, *2 (D. Col. Sept. 15, 2014). That is certainly true

where, as here, where “changes in voting procedures could affect candidates
running as Republicans and voters who [are] members of the … Republican
Party.” Ohio Democratic Party v. Black- wellBlackwell, 2005 WL 8162665,

*2   (S.D.    Ohio    Aug.    26,   2005);    see    id.      (under   such   cir-

cumstancescircumstances, “there [was] no dispute that the Ohio Republican
Party had an interest in the subject matter of this case”).

                                       6
      Case 1:21-cv-01390-JPB Document 36-1 Filed 04/28/21 Page 14 of 26
      In short, because Movants’ candidates will “actively seek [election or]
reelection in contests governed by the challenged rules,” and Movants’ voters

will vote in them, Movants have an interest in “demand[ing] adherence” to
Georgia’s rules. Shays v. FEC, 414 F.3d 76, 88 (D.C. Cir. 2005).
      C.      This action threatens to impair Movants’ interests.

      Movants are “so situated that disposing of [this] action may as a practical

matter impair or impede [their] ability to protect [their] interest.” Fed. R. Civ.

P. 24(a)(2). Movants “do not need to establish that their interests will be im-

paired,” “only that the disposition of the action ‘may’ impair or impede their
ability to protect their interests.” Brumfield v. Dodd, 749 F.3d 339, 344 (5th

Cir. 2014). This language from Rule 24 is “obviously designed to liberalize the
right to intervene in federal actions.” Nuesse v. Camp, 385 F.2d 694, 701 (D.C.

Cir. 1967).




                                        6
      Case 1:21-cv-01390-JPB Document 36-1 Filed 04/28/21 Page 15 of 26




      Here, Movants’ interests will plainly “suffer if the Government were to
lose this case, or to settle it against [Movants’] interests.” Mausolf v. Babbitt,

85 F.3d 1295, 1302-03 (8th Cir. 1996). Not only would an adverse decision un-

dercut democratically enacted laws that protect voters and candidates (includ-
ing Movants’ members), it would change the “structur[e] of th[e] competitive
environment” and “fundamentally alter the environment in which [Movants]

defend their concrete interests (e.g. their interest in … winning [election or]

reelection).” Shays, 414 F.3d at 85-86. These changes, especially if they occur

near an election, also threaten to confuse voters and undermine confidence in

the electoral process. See Purcell v. Gonzalez, 549 U.S. 1, 4-5 (2006). Movants

will be forced to spend substantial resources fighting inevitable confusion and

galvanizing gal- vanizing participation in the wake of the “consequent

incentive to remain away from the polls.” Id.; accord Pavek v. Simon, 2020 WL

3183249, at *10 (D. Minn. June 15, 2020).

      The “very purpose of intervention is to allow interested parties to air
their views so that a court may consider them before making potentially ad-
verse decisions.” Brumfield, 749 F.3d at 345. So the “best” course—and the one

that Rule 24 “implements”—is to give “all parties with a real stake in a contro-
versy … an opportunity to be heard” in this suit, . Hodgson v. United Mine
Work- ers of Am., 473 F.2d 118, 130 (D.C. Cir. 1972). That includes Movants.
      D.The existing parties do not No party adequately represent
      represents Movants’ interests.

      Finally, Movants are not adequately represented by the existing parties.

Inadequacy is not a demanding showing. It’s satisfied “if the           proposed


                                        7
      Case 1:21-cv-01390-JPB Document 36-1 Filed 04/28/21 Page 16 of 26




interve- nor intervenor shows that representation of his interest may be

inadequate.” Chiles, 865 F.2d at 1214 (cleaned up; emphasis added). In other
words, “‘the burden of making that showing should be treated as minimal,’”
and the proposedpro- posed intervenors “‘should be allowed to intervene
unless it is clear that [the current parties] will provide adequate
representation.’” Id.

      As then-Judge Garland has explained, courts “often conclude[] that gov-
ernmental entities do not adequately represent the interests of aspiring inter-

venors.” Fund for Animals, Inc. v. Norton, 322 F.3d 728, 736 (D.C. Cir. 2003).

“[T]he government’s representation of the public interest generally cannot be
assumed to be identical to the individual parochial interest of a [private mo-

vant] merely because both entities occupy the same posture in the litigation.”
Utah Ass’n of Counties Ctys. v. Clinton, 255 F.3d 1246, 1255-56 (10th Cir.

2001). Here, too, Defendants necessarily represent “the public interest,”

rather than MovantsMo- vants’ “particular interest[s]” in protecting their

resources and the rights of their candidates and voters. Coal. of Ariz./N.M.

Counties for Stable Economic Growth v. DOI, 100 F.3d 837, 845 (10th Cir.

1996). While all political parties also want what’s best for the country, the
reality is that they have very different ideas of what that looks like and how

best to accomplish it.

      This tension is stark in the context of elections. Defendants have no in-
terest in the election of particular candidates or the mobilization of particular

voters, or the costs associated with either. Instead, state officials, acting on
behalf of all Georgia citizens and the State itself, must consider “a range of

                                       8
      Case 1:21-cv-01390-JPB Document 36-1 Filed 04/28/21 Page 17 of 26
interests likely to diverge from those of the intervenors.” Meek v. Metro. Dade




                                       8
      Case 1:21-cv-01390-JPB Document 36-1 Filed 04/28/21 Page 18 of 26




Cty., 985 F.2d 1471, 1478 (11th Cir. 1993). Those interests include “the expense

of defending the current [laws] out of [state] coffers,” Clark v. Putnam Cty., 168

F.3d 458, 461 (11th Cir. 1999); “the social and political divisiveness of the
election elec- tion issue,” Meek, 985 F.2d at 1478; “their own desires to

remain politically popular and effective leaders,” id.; and even the interests of
Plaintiffs, In re Sierra Club, 945 F.2d 776, 779-80 (4th Cir. 1991). Defendants

apparently agree, since they take no position on Movants’ intervention. See

Utah Ass’n of Ctys. v. Clinton, 255 F.3d 1246, 1255 (10th Cir. 2001) (“The

government has taken no position on the motion to intervene in this case. Its
‘silence on any intent to defend the intervenors’ special interests is
deafening.’”).
      At the very least, Movants will “serve as a vigorous and helpful supple-

ment” to Defendants and “can reasonably be expected to contribute to the in-

formed resolutions of these questions.” NRDC v. Costle, 561 F.2d 904, 912-13

(D.C. Cir. 1977). Movants affirmatively seek to preserve Georgia’s voting safe-

guards, including the bill challenged here, and bring a wealth of knowledge
and experience to the table. In fact, the complaint includes several allegations

about Movants specifically. E.g., Compl. ¶¶34-35, 67unique and well-in-

formed perspective to the table. Movants thus should be granted intervention
under Rule 24(a)(2).

II.   Alternatively, Movants are entitled to permissive intervention.

      Even if Movants were not entitled to intervene as of right under Rule

24(a), this Court should grant them permissive intervention under Rule 24(b).
Exercising broad judicial discretion, courts grant permissive intervention

                                        9
      Case 1:21-cv-01390-JPB Document 36-1 Filed 04/28/21 Page 19 of 26
when the movant has “a claim or defense that shares with the main action a
common question of law or fact.” Fed. R. Civ. P. 24(b); see Chiles, 865 F.2d at




                                      9
      Case 1:21-cv-01390-JPB Document 36-1 Filed 04/28/21 Page 20 of 26




1213. Courts also consider “whether the intervention will unduly delay or prej-
udice the adjudication of the original parties’ rights.” Fed. R. Civ. P. 24(b)(3);
see Chiles, 865 F.2d at 1213. Inadequate representation is not a requirement.

See Black Voters Matter, Doc. 42 at 5, No. 1:20-cv-4869 (N.D. Ga.).

      The requirements of Rule 24(b) are met here. As explained, Movants filed
a timely motion. Supra I.A. And Movants will raise defenses that share many

common questions with the parties’ claims and defenses. Plaintiffs allege that
the challenged law is unconstitutional. Movants directly reject that allegation

and assert that Plaintiffs’ desired relief would undermine the interests of Mo-

vants and their members. This obvious clash is why courts allow political par-
ties to intervene in defense of state election laws. See, e.g., Swenson, Doc. 38,

No. 20-cv-459-wmc (W.D. Wis.) (“[T]he [RNC and Republican Party of Wiscon-

sin] have a defense that shares common questions of law and fact with the
main action; namely, they seek to defend the challenged election laws to pro-

tect their and their members’ stated interests—among other things, interest in

the integrity of Wisconsin’s elections.”); Priorities USA, 2020 WL 2615504, at

*5 (recognizing that the permissive-intervention factors were met when the

RNC    “demonstrate[d]     that    they    seek   [it]   seek[s]   to   defend   the

constitutionality of Michi- gan’s [election] laws, the same laws which the
plaintiffs allege are unconstitu- tional”).

      Movants’ intervention will not unduly delay this litigation or prejudice
anyone. Movants swiftly moved to intervene at this case’s earliest stage, and

their participation will add no delay beyond the norm for multiparty litigation.



                                          10
      Case 1:21-cv-01390-JPB Document 36-1 Filed 04/28/21 Page 21 of 26




Plaintiffs put the legality of Georgia’s law at issue, after all, and so they “can
hardly be said to be prejudiced by having to prove a lawsuit [they] chose to
initiate.” Security Ins. Co. of Hartford v. Schipporeit, Inc., 69 F.3d 1377,

1381 (7th Cir. 1995). Movants also commit to submitting all filings in
accordance with whatever what- ever briefing schedule the Court imposes,
“which is a promise” that undermines under- mines claims of undue delay.

Emerson Hall Assocs., LP v. Travelers Cas- ualty Casualty Ins. Co. of Am.,

2016 WL 223794, *2 (W.D. Wis. Jan. 19, 2016).

      Allowing Movants to intervene will promote consistency and fairness in

the law, as well as efficiency in this case. It will allow “the Court … to profit

from a diversity of viewpoints as [Movants] illuminate the ultimate questions
posed by the parties.” Franconia Minerals (US) LLC v. United States,         319

F.R.D. 261, 268 (D. Minn. 2017). Any prejudice from granting intervention
would be no greater than the prejudice from denying intervention. See

Stringfellow v. Concerned Neighbors in Action, 480 U.S. 370, 377 (1987)

(“[W]hen an order prevents a putative intervenor from becoming a party in any

respect, the order is subject to immediate review.”); Jacobson v. Detzner, 2018
WL 10509488 (N.D. Fla. July 1, 2018) (“[D]enying [Republican Party organiza-
tions’] motion [to intervene] opens the door to delaying the adjudication of this
case’s merits for months—if not longer”). Where a court has doubts, “the most
prudent and efficient course” is to allow permissive intervention. Lac Courte

Oreilles Band of Lake Superior Chippewa Indians of Wis. v. United States, 2002

WL 32350046, *3 (W.D. Wis. Nov. 20, 2002).



                                       11
       Case 1:21-cv-01390-JPB Document 36-1 Filed 04/28/21 Page 22 of 26




                               CONCLUSION
       Movants humbly request that ask the Court to grant Movants’ their

 motion and allow them to intervene as defendants.
       This 31st 14th day of
       MarchApril, 2021.            Respectfully submitted,

                                     Tyler R. Green (pro hac vice
                                     forthcoming)
                                     Cameron T. Norris (pro hac vice
                                     forthcoming)
                                     CONSOVOY MCCARTHY PLLC
                                     1600 Wilson Boulevard
                                     Suite 700
                                     Arlington, VA 22209
                                     (703) 243-9423
                                     /s/ William Bradley Carver, Sr.
John E. Hall, Jr. Georgia Bar No. 319090
William Bradley Carver, Sr. Georgia Bar No. 115529
W. Dowdy White Georgia Bar No. 320879
HALL BOOTH SMITH, P.C.
191 Peachtree Street NE Suite 2900
Atlanta, GA 30303
(404) 954-6967
bcarver@hallboothsmith.com

                                    John E. Hall, Jr.
 Tyler R. Green (pro hac vice       Georgia Bar No. 319090
 forthcoming)                       William Bradley Carver, Sr.
 Cameron T. Norris (pro hac vice    Georgia Bar No. 115529
 forthcoming)                       W. Dowdy White
 CONSOVOY MCCARTHY PLLC             Georgia Bar No. 320879
 1600 Wilson Boulevard              HALL BOOTH SMITH, P.C.
 Suite 700                          191 Peachtree Street NE
 Arlington, VA 22209                Suite 2900
 (703) 243-9423                     Atlanta, GA 30303
                                    (404) 954-6967
                                    bcarver@hallboothsmith.com
                                      12
Case 1:21-cv-01390-JPB Document 36-1 Filed 04/28/21 Page 23 of 26

          Counsel for Proposed Intervenor-Defendants




                               12
       Case 1:21-cv-01390-JPB Document 36-1 Filed 04/28/21 Page 24 of 26




            CERTIFICATE OF SERVICE AND CERTIFICATE
              OF COMPLIANCE WITH LOCAL RULE 5.1
       The foregoing was prepared in Century Schoolbook font, 13-point type,

 one of the font and point selections approved by the Court in N.D. Ga. L.R.
 5.1(C). I hereby certify that I electronically filed the foregoing   PROPOSED
 INTERVENOR-DEFENDANTS’ MEMORANDUM OF LAW IN SUP-


      Halsey G. Knapp, Jr.
        Joyce Gist Lewis
      Adam Martin Sparks
     Krevolin & Horst, LLC
  One Atlantic Center, Ste. 3250
  1201 West Peachtree St., NW
       Atlanta, GA 30309
    hknapp@khlawfirm.com
     jlewis@khlawfirm.com
    sparks@@khlawfirm.com
      Counsel for Plaintiffs
 PORT OF THEIR MOTION TO INTERVENE with the Clerk of Court using

 the CM/ECF electronic filing system, which will automatically send e-mail
 notifi- cation of such filing to the following electronically serve all counsel of
 record and serve as follows:.

       This 31st 14th day of MarchApril, 2021.

Tyler R. Green (pro hac vice
forthcoming)
Cameron T. Norris (pro hac vice
forthcoming)
CONSOVOY MCCARTHY PLLC
1600 Wilson Boulevard
Suite 700
Arlington, VA 22209
(703) 243-9423
                                      /s/ William Bradley Carver, Sr.
                                        13
       Case 1:21-cv-01390-JPB Document 36-1 Filed 04/28/21 Page 25 of 26
John E. Hall, Jr. Georgia Bar No. 319090
William Bradley Carver, Sr. Georgia Bar No. 115529
W. Dowdy White Georgia Bar No. 320879
HALL BOOTH SMITH, P.C.
191 Peachtree Street NE Suite 2900
Atlanta, GA 30303
(404) 954-6967
bcarver@hallboothsmith.com
                                    John E. Hall, Jr.
                                    Georgia Bar No. 319090
  Tyler R. Green (pro hac vice      William Bradley Carver, Sr.
  forthcoming)                      Georgia Bar No. 115529
  Cameron T. Norris (pro hac vice W. Dowdy White
  forthcoming)                      Georgia Bar No. 320879
  CONSOVOY MCCARTHY PLLC            HALL BOOTH SMITH, P.C.
  1600 Wilson Boulevard             191 Peachtree Street NE
  Suite 700                         Suite 2900
  Arlington, VA 22209               Atlanta, GA 30303
  (703) 243-9423                    (404) 954-6967
                                    bcarver@hallboothsmith.com
                 Counsel for Proposed Intervenor-Defendants




                                      13
Case 1:21-cv-01390-JPB Document 36-1 Filed 04/28/21 Page 26 of 26
